SCHWARTZ, Judge
(dissenting).
In my view, the trial judge erred prejudi-cially in declining to permit counsel to argue to the jury concerning the effect of the prosecution’s failure to produce fingerprint evidence at the defendant’s burglary trial. See Thomas v. State, 326 So.2d 413 (Fla. 1976); Smith v. State, 365 So.2d 405 (Fla. 3d DCA 1979). Since I cannot agree with the state’s claim that, in the context in which the ruling was made, a formal proffer of the contents of the proposed argument was necessary to preserve the issue, see Browder v. Da Costa, 91 Fla. 1, 109 So. 448, 451 (1926) (proffer not required when “it plainly appears from the question propounded that the answer .. . would be relevant”), I would therefore reverse for a new trial.